Citation Nr: 1118437	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as mitral valve insufficiency.

2.  Entitlement to an initial rating in excess of 10 percent disabling for a lumbar spine disorder classified as mechanical low back pain with degenerative disc disease.

3.  Entitlement to an initial rating in excess of 10 percent disabling for a left shoulder impingement disorder. 

4.  Entitlement to an initial rating in excess of 10 percent disabling for a right shoulder tendonitis disorder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of October 2004 from the Louisville, Kentucky, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for disorders of the back, the right shoulder and the left shoulder, and assigned initial ratings of 10 percent for each disorder.  By this rating decision, the RO also denied service connection for a heart disorder, among others.  

The Veteran's June 2005 notice of disagreement (NOD) addressed not only the matters listed as on appeal above, but also the issues of entitlement to service connection for hemorrhoids, left elbow pain, left carpal tunnel syndrome, cervical spine myofascial pain, overactive bladder, and a left thumb disorder.  In March 2007, the RO issued a statement of the case addressing 10 issues.  With his substantive appeal (dated in April 2007 and date stamped as received in May 2007), however, the Veteran confined his appeal when he itemized the "Issues in dispute" listing only the four issues identified on the title page.  Thereafter, the Veteran's representative submitted a VA Form 646, on which he refers to the Veteran's 2007 substantive appeal and also lists only the four issues (service connection heart disorder, and increased ratings for disorders of the back and shoulders) as the matters on appeal.  The Board finds that Veteran and his representative have explicitly expressed the intention to limit the appellate issues to those regarding entitlement to service connection for the heart disorder, and the propriety of the initial ratings assigned for disability of the back, the right shoulder, and the left shoulder.  No other timely substantive appeal has been submitted with regard to any other issues.  Therefore, these four issues are the only matters on appeal.

The Board notes that some years later, in a December 2010 written brief presentation, the Veteran's representative lists 10 issues on appeal (the four currently identified by the Board as being on appeal, and six more that were listed on the March 2007 statement of the case, but were not among those itemized in the 2007 substantive appeal.  The Board does not have jurisdiction over these additional six issues, as the Veteran has never submitted a timely substantive appeal as to any of them following the March 2007 statement of the case.  Accordingly, these matters are not on appeal.

That said, statements made in the December 2010 written brief presentation, and evidence from the recently translated document pertaining to the Veteran's left thumb may raise new claims that need to be addressed by the agency of original jurisdiction.  They are referred to the RO for action deemed appropriate.

The Board notes that during the pendency of this appeal the matter was transferred to the RO in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand all four issues that are on appeal.  

With regard to the increased rating claims, the Board notes that there has not been a VA examination to determine the current severity of his bilateral shoulder and lumbar spine disorders.  There has been no further examination performed since the Veteran was given a VA examination while still on active duty in March 2004, roughly seven years ago.  The Veteran's April 2007 VA Form I-9 substantive appeal alleges ongoing problems with these disorders and suggests possible worsening in their severity.  
As for his claimed heart condition, while the RO denied service connection on a finding that the Veteran's mitral valve insufficiency was a symptom and not a discrete pathological entity for which service connection may be granted, the Board finds that medical evidence of record, including the March 2004 examination report appears to list objective findings of a condition, not merely symptoms.  Thus further examination is needed to obtain an opinion as to the nature and etiology of this condition.

The Veteran, who originally lived overseas after service, is noted to have his most recent address listed as being in Burke, Virginia.  Thus it appears that he should be available for VA examination in the United States and arrangements should be made to schedule such examinations for the above cited disorders as soon as possible.  In doing so, the RO should consider the appropriateness of transferring this matter to an RO closer to the Veteran's current residence.

Finally, the Board notes the obvious absence of records of pertinent medical treatment the Veteran may have received in the seven years since he has left service.  The Veteran should be given another opportunity to notify the VA of any pertinent records to be obtained since his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should confirm the Veteran's current address.  Then the RO should consider whether it is appropriate to transfer this matter to an RO closer to the Veteran's current residence, (presently shown to be in Burke, Virginia).  If deemed appropriate in this instance, action should be undertaken to effectuate such a transfer.

2.  Thereafter, following completion of the above, the AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for his heart problems, his back disorder and his disorder involving the bilateral shoulders since March 2004.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

3.  After completion of #1-2, the AOJ should schedule the veteran for a VA examination, by an appropriate specialist, to determine the nature and etiology of the veteran's claimed heart/mitral valve disability.  The claims folder must be made available to the examiner(s) prior to the examination and the examiner should acknowledge such review in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should first identify any and all diagnoses associated with the Veteran's claimed heart problem identified as mitral valve disease.  Then, for each diagnosis, the examiner should answer the following:

(a) Is it at least as likely as not that the Veteran's heart condition began during service, or otherwise had its inception during service?

(b) If the Veteran's heart condition is found to have likely began prior to service, was it was aggravated beyond natural progression in service

(c) If the Veteran's heart condition is found to be congenital in nature, was it subject to a superimposed injury, as the result of active service.  

If the appellant's service aggravated or contributed to or accelerated any pathologic process of any preexisting or congenital condition found, the examiner must state to what extent, given in terms of a percentage, did it so contribute as compared to the natural progress of the disability itself.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  After completion of #1-2, the AOJ should schedule the Veteran for a VA orthopedic examination, by the appropriate specialist, in order to determine the nature and severity of his service-connected lumbar spine disorder and his left and right shoulder disorders.  The examiner should be provided with the Veteran's claims folder and a copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  In addition to X-rays, any other tests and studies deemed necessary should be accomplished at this time.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the back and the shoulders.  The examiner must detail what orthopedic symptoms and manifestations are related to the Veteran's service-connected lumbar spine disorder and his left and right shoulder disorders.  

Readings should be obtained concerning the Veteran's range of motion of the lumbar spine, his left shoulder and right shoulder and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the lumbar spine his left shoulder and right shoulder.  Additionally, the examiner should be requested to determine whether the lumbar spine, his left shoulder, and/or right shoulder, exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

The orthopedic examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use of the back and/or his left shoulder and/or right shoulder.  

The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also specifically comment on all neurological manifestations and symptoms produced by the service-connected lumbar spine disability.  The neurological examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability.  The examiner should describe the severity of such symptomatology, as well as the area and function affected in conjunction with the AMIE criteria for rating neurological disability.  

The examiner should also address whether there is malunion, non union, fibrous union, or dislocations, involving either shoulder, and if so the extent of such manifestations.  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

5.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examinations.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

